EXHIBIT 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report on Form 10-K of Tandy Leather Factory, Inc. (the "Company") for the fiscal year ended December 31, 2015 as filed with the United States Securities and Exchange Commission on the date hereof (the "Report"), Shannon L. Greene, as Interim Chief Executive Officer, Treasurer and Chief Financial Officer, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: i. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and ii. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 29, 2016 By: /s/ Shannon L. Greene Shannon L. Greene Interim Chief Executive Officer, Chief Financial Officer and Treasurer
